Citation Nr: 1222298	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic lumbosacral strain.

2.  Entitlement to a compensable evaluation for generalized urticaria.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which continued the Veteran's 20 percent disability evaluation for service-connected lumbosacral strain and noncompensable disability evaluation for service-connected urticaria.

In October 2006, the Veteran testified before a Decision Review Officer at the Cleveland RO.  A transcript of that proceeding has been associated with the claims file.

In October 2009, a Board video conference hearing was held before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of that proceeding has been associated with the claims file.

The Board has previously considered these claims.  In May 2010, the Board remanded the claims for additional development; specifically, to obtain updated treatment records and afford the Veteran VA examinations to ascertain the severity of his lumbosacral strain and urticaria.  The examinations took place in November and December 2011, respectively, and in January 2012, RO issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claims.  The claims folder has been returned to the Board for further appellate proceedings.

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2011).

The issue of entitlement to service connection for folliculitis barbae has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction ("AOJ").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a compensable evaluation for urticaria and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  For the period December 8, 2005 to August 13, 2007, the Veteran's chronic lumbosacral strain was manifested by no greater than chronic low back pain and stiffness without ankylosis, neurological abnormalities or incapacitating episodes, forward flexion of the thoracolumbar spine limited to 10 degrees, extension of the thoracolumbar spine limited to zero degrees and combined range of motion of the thoracolumbar spine of 90 degrees.

2.  For the period August 14, 2007 to December 22, 2011, the Veteran's chronic lumbosacral strain was manifested by no greater than chronic low back pain and stiffness without ankylosis, neurological abnormalities or incapacitating episodes, forward flexion of the thoracolumbar spine limited to 40 degrees, extension of the thoracolumbar spine limited to 25 degrees and combined range of motion of the thoracolumbar spine of 65 degrees.

3.  For the period December 23, 2011 forward, the Veteran's chronic lumbosacral strain has been manifested by no greater than chronic low back pain and stiffness without ankylosis, neurological abnormalities or incapacitating episodes, forward flexion of the thoracolumbar spine limited to zero degrees, extension of the thoracolumbar spine limited to zero degrees and combined range of motion of the thoracolumbar spine of zero degrees.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the evidence of record establishes that, for the period December 8, 2005 to August 13, 2007, the criteria for a disability evaluation of 40 percent, and no more, for chronic lumbosacral strain were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5237 (2011).

2.  For the period August 14, 2007 to December 22, 2011, the criteria for a disability evaluation in excess of 20 percent for chronic lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5237 (2011).

3.  Resolving all doubt in favor of the Veteran, the evidence of record establishes that, for the period December 23, 2011 forward, the criteria for a disability evaluation of 40 percent, and no more, for chronic lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 
A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete
application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.
In this case, however, the Board notes that service connection had already been established and the current appeal arose from a claim for an increased disability rating.  By means of a letters dated October 2005, June 2008 and June 2009, the Veteran was informed that he should provide evidence showing that the symptoms from his service-connected disability had increased in severity.  These letters provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised the Veteran of what VA would do to assist him in obtaining such evidence.  The June 2008 and June 2009 letters also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's VA treatment records, and VA spine examination reports dated December 2005, August 2007 and December 2011.  Additionally, the claims folder contains administrative and treatment records from the Social Security Administration ("SSA"), showing that the Veteran was awarded SSA disability benefits for discogenic and degenerative disorders of the low back.  The claims file also contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

Review of the examination reports reveals that the examiners reviewed the Veteran's pertinent treatment records, performed a physical examination, including a review of diagnostic test results, elicited from the Veteran his history of symptomatology and provided clinical findings detailing the results of the examinations.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.



II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2011).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the rating criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  
Id., Note (2); see also 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).
The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran's service-connected chronic lumbosacral strain has been evaluated under DC 5237 of the General Rating Formula for Diseases and Injuries of the Spine.  He contends, however, that his low back disability is of greater severity than the current 20 percent rating contemplates.

Although the claims folder contains VA Medical Center ("VAMC") outpatient treatment records for the 12-month period prior to the submission of the Veteran's August 2005 claim, there are no treatment records pertaining to the Veteran's lumbar spine disorder during this period.  The first evidence of record showing the severity of his spinal disorder was on December 8, 2005, when he was afforded a VA spine examination.  At that time, he reported that he experienced constant pain and stiffness in the lumbosacral area without fatigability or lack or endurance.  He reported that he had recently quit his job at a funeral home because he could no longer perform the required physical duties due to low back pain.  Upon examination, the clinician noted objective findings of tenderness, but no spasms.  Forward flexion of the thoracolumbar spine was zero to 70 degrees, with pain at 10 degrees.  Extension was zero to 20 degrees, with pain at zero degrees.  Right and left lateral flexion were each zero to 20 degrees with pain at the extremes.  Right and left lateral rotation were each zero to 20 degrees with pain at the extremes.  Combined range of motion of the thoracolumbar spine was 90 degrees.  Despite these findings, however, the VA examiner specifically noted that when the Veteran sat down to take off his shoes and socks, his forward flexion was greater than 90 degrees and he neither exhibited, nor complained of, pain.  There was no objective evidence of painful motion, spasm or weakness, and no change in symptoms or range of motion after repetitive motion.  Moreover, there was no finding of ankylosis.  There was also no obvious muscle wasting of the lower extremities; strength was 5 out of 5 bilaterally with no gross sensory deficits noted.  X-rays revealed mild narrowing of the L1 disc interspace consistent with degenerative disc disease; otherwise, normal findings.  Although the Veteran reported that he had experienced 4 incapacitating episodes during the previous 12-month period, there is no evidence of record of physician-prescribed bed rest.  

In March 2007, the Veteran underwent a lumbar spine x-ray at the VA, which revealed minimal spurring of the L4-5 disc area.

On August 14, 2007, he was afforded a second VA examination pursuant to complaints of increased symptomatology.  At that time, he complained of chronic low back pain with occasional radiculopathy into the right lower extremity, made worse with prolonged walking, standing, climbing and cold weather.  He did not report flare-ups.  Upon examination, the Veteran was noted to have a normal gait, a normal orthotic spinal curve without kyphoscoliosis or scoliosis, and no muscle spasms.  There was objective evidence of some point tenderness at the L4-5 disc level with tightness.  Forward flexion was zero to 70 degrees, with pain beginning at 40 degrees.  Extension was zero to 25 degrees without pain.  Right and left lateral flexion were each zero to 25 degrees with pain starting at zero degrees.  Right and left lateral rotation were each zero to 25 degrees with pain starting at zero degrees.  Combined range of motion of the thoracolumbar spine was 65 degrees.  After repetitive movements, there was no change in range of motion, and no weakness, fatigability or incoordination, but an increase in pain and fatigue.  There was no finding of ankylosis.  A neurological evaluation revealed deep tendon reflexes of the upper and lower extremities at grade 1 out of 2, and muscle strength 5 out of 5.  Muscle tone was excellent without atrophy.  Straight leg raises were negative bilaterally and no sensory or motor deficits were noted.  The diagnosis was chronic lumbosacral strain.

In November 2007, the Veteran underwent a magnetic resonance imaging (MRI) at the VAMC, which revealed right foraminal and extraforaminal disc protrusion at 
L4-5 and possible right L4 nerve root compression and degenerative changes of the facet joints, causing foraminal narrowing on the right side.  There was mild canal stenosis at L4-5 and L5-S1, marked disc space narrowing at L1-2, and mild to moderate disc space narrowing at L5-S1.

On December 23, 2011, the Veteran was afforded a third VA examination, at which time he reported that he had suffered a recent motor vehicle accident, which further aggravated his back pain.  He said that he had not undergone any surgery or hospitalization since the previous VA examination.  He noted that when he had flare-ups, he experienced increased low back pain.  On examination, the clinician observed objective evidence of localized tenderness and guarding, but no evidence of incapacitating episodes.  The Veteran did not utilize any assistive devices for ambulating.  Forward flexion was zero to 45 degrees with pain starting at zero degrees.  Extension was zero to 25 degrees with pain starting at zero degrees.  Right and left lateral flexion were each zero to 25 degrees with pain starting at zero degrees.  Right and left lateral rotation were each zero to 25 degrees with pain starting at zero degrees.  The combined range of motion of the thoracolumbar spine was zero degrees.  There was no finding of ankylosis.  There was no additional limitation of motion upon repetitive movement; however, there was less movement than normal, excess fatigability and pain with motion.  It was noted that the Veteran occasionally used a cane and back brace, but not at the time of the examination.  His gait revealed no antalgia and no spasticity.  Straight leg raises produced complaints of pain at 80 degrees bilaterally, but no objective radicular symptoms.  Imaging studies revealed documented arthritis, but no evidence of a vertebral fracture.  The VA examiner concluded that the Veteran's spinal disability negatively impacted his ability to work. 

Review of VA and private treatment records through November 2011, as well as SSA treatment records, demonstrate that while the Veteran underwent periodic outpatient treatment for his low back disability, there is no evidence in these records to suggest any greater symptomatology than has already been described.  Indeed, a recently-submitted November 2011 treatment record from Southeast Orthopaedics & Sports Medicine lists a recent injury date of November 19, 2011, but provides no details of the type of injury or effects therefrom.  Rather, there is a description of previous complaints/injuries, including a motor vehicle accident in 2006 and another motor vehicle accident some 20 years earlier.  Upon examination, there was tenderness to palpation in the left and right lumbar spine area with paraspinal spasms.  Pain was described as 7-8 out of 10, with tightness, aching and radiculitis into the right leg.  There were no range of motion findings for the thoracic spine.  For the lumbosacral spine, however, flexion was to 50 degrees; extension was to 15 degrees; right lateral flexion was to 10 degrees; and left lateral flexion was to 15 degrees; right and left lateral rotation were not measured.

III.  Conclusion

Based on a review of the evidence of record, and keeping in mind the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) and in Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Board finds that, for the period December 8, 2005 to August 13, 2007, the criteria for a disability evaluation of 40 percent, and no more, for chronic lumbosacral strain were met.  A higher rating was not warranted for this period, as there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  

The Board concludes, however, that for the period August 14, 2007 to December 22, 2011, the manifestations of the Veteran's chronic lumbosacral strain more closely approximated the criteria of a 20 percent disability rating.  In this regard, as discussed above, the evidence revealed symptoms no greater than chronic low back pain and stiffness without ankylosis, neurological abnormalities or incapacitating episodes, forward flexion of the thoracolumbar spine limited to 40 degrees, extension of the thoracolumbar spine limited to 25 degrees and combined range of motion of the thoracolumbar spine of 65 degrees.  As there was no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, a higher disability rating was not warranted.

For the period December 23, 2011 forward, however, the Board concludes that the criteria for a disability evaluation of 40 percent, and no more, for chronic lumbosacral strain were once again met.  During the December 2011 VA examination, although the Veteran was noted to have forward flexion to 45 degrees and extension to 25 degrees, all range of motion movements were found to be with pain starting at zero degrees.  Nonetheless, the Board notes that a higher disability rating is not warranted because, despite the fact that the Veteran had subjective complaints of pain beginning at zero degrees in all directions, there was no diagnosis of either favorable or unfavorable ankylosis; the Veteran clearly demonstrated the ability for spinal movement.  Accordingly, the Veteran's complaints of pain at zero degrees for all ranges of motion are not enough to warrant a higher disability evaluation under DC 5237. 
 
The Board also observes that the record contains no evidence that the Veteran was diagnosed with intervertebral disc syndrome or that he had any incapacitating episodes at any point during the appeals period.  Accordingly, pursuant to the criteria of DC 5237, a higher disability rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes under the General Rating Formula for Diseases and Injuries of the Spine are DC 5235 (vertebral fracture or dislocation); DC 5236 (sacroiliac injury and weakness); DC 5238 (spinal stenosis); DC 5239 (spondylolisthesis or segmental instability); DC 5240 (ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 (degenerative arthritis of the spine); and DC 5243 (intervertebral disc syndrome).  However, review of the medical evidence of record demonstrates that the only other diagnostic code applicable to the Veteran's low back disability is DC 5242, degenerative arthritis of the spine.  However, under diagnostic code 5003, degenerative arthritis established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint(s) involved.  See 38 C.F.R. § 4.71a.  Only when the limitation of motion is non-compensable under such diagnostic code(s) does DC 5003 provide for a disability rating of 10 percent.  In this case, because the Veteran's current evaluation for his low back disorder exceeds the 10 percent available under DC 5003, an increased evaluation under DC 5242 for degenerative arthritis of the spine is not applicable.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's continuous reports of chronic low back pain.  See DeLuca v. Brown, supra.  However, review of the examination reports show that, even after having considered the Veteran's reports of chronic low back pain, the VA examiners found no evidence of additional limitation of motion with repetitive movement.  In addition, while the Board notes that during the most recent VA examination, the examiner concluded that the Veteran's lumbar spine disability affected his ability to work, as discussed above, the claim of entitlement to TDIU is being remanded back to the RO/AMC for consideration.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected low back disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

For the period December 8, 2005 to August 13, 2007, an evaluation of 40 percent for chronic lumbosacral strain, and no more, is granted, subject to the laws and regulations governing the payment of monetary awards.

For the period August 14, 2007 to December 22, 2011, an evaluation in excess of 20 percent for chronic lumbosacral strain is denied.

For the period December 23, 2011 forward, an evaluation of 40 percent for chronic lumbosacral strain, and no more, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Entitlement to a compensable evaluation for generalized urticaria.

The Veteran seeks entitlement to a compensable disability evaluation for generalized urticaria.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

Under the Schedule of Ratings, urticaria is evaluated under DC 7825.  Review of the claims folder, however, reveals that, during the course of this appeal, beginning with the January 2006 rating decision, both the RO and AMC have rated the Veteran's skin condition under DC 7806, which pertains to dermatitis or eczema, despite the fact that the treatment reports fail to reveal a positive diagnosis of either condition at any time during the appeals period.  In addition, review of the May 2006 Statement of the Case ("SOC") and SSOCs also demonstrate ambiguity as to how the Veteran's skin disorder was actually evaluated.  While the SOC provided the Veteran with the rating criteria for dermatitis or eczema under DC 7806, the January 2007 SSOC discussed the correct criteria for urticaria under DC 7825, but did not actually cite a diagnostic code.  In addition, the June 2008 VCAA letter sent to the Veteran states that urticaria is evaluated analogous to dermatitis or eczema, which is not the correct standard according to the schedule of ratings for the skin under 38 C.F.R. § 4.118.  The July 2009 SSOC provides the Veteran with the rating criteria for the old and current scar codes under DC 7800-7805, even though the Veteran has not been diagnosed as having a scar.  Finally, the Board notes that, in the January 2012 SSOC, although the RO appears to have indicated that the Veteran's generalized urticaria was being evaluated under DC 7825, in the discussion, it states "we have confirmed and continued the current evaluation of 10 percent for your urticaria," yet ends by stating "[e]ntitlement to a compensable evaluation for generalized urticaria remains denied.

In this regard, the Board notes that the VCAA states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes the duty to notify the claimant of any information needed to substantiate a claim.  As the Board observes that, not only was the Veteran never provided with correct VCAA notice concerning how to substantiate a claim of entitlement to an increased disability evaluation for generalized urticaria under DC 7825, but also was most likely confused as to which diagnostic code was actually used to rate his skin disability, regrettably, another remand is required to afford him such notice.

Entitlement to TDIU

As noted above, during the December 2011 VA examination, the VA examiner concluded that the Veteran's chronic lumbosacral strain negatively impacted his ability to work.  The issue of TDIU has therefore been raised by the record.  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, although the Veteran previously applied for TDIU due to his back disability, the claim was denied because his service-connected disabilities did not meet the schedular requirements for entitlement to TDIU.  Although he has been granted increased disability ratings with the current decision, a new opinion is needed regarding his unemployability and the effect of his service-connected disabilities on his employability.  However, the Board finds this issue to be inextricably intertwined with the issue of entitlement to a compensable evaluation for generalized urticaria.  See Harris v. Derwinski, supra.  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters with regard to that issue has been resolved.

The Board also notes that because the claims file only contains the Veteran's VAMC treatment records through January 2010, an attempt should be made to obtain his most up-to-date treatment records.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimants were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of VA are deemed to be constructively of record, they must be obtained.  Id.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a corrected VCAA letter informing him of the specific rating criteria for substantiating a claim of entitlement to an increased disability rating for generalized urticaria under DC 7825.  The Veteran should be allowed sufficient time to respond.  

2.  Obtain all available VA treatment records pertaining to the Veteran's service-connected disabilities since January 2010 and associate with the claims folder.  Any negative reply must also be associated with the claims folder.

3.  Following completion of the aforementioned, schedule the Veteran for a VA examination with a qualified examiner to determine the current severity of the Veteran's service-connected generalized urticaria.  The complete claims folder should be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should elicit from the Veteran a history of symptomatology associated with the condition and note that, in addition to the medical evidence of record, the Veteran's statements have been considered.  The clinician should specifically note the percentage of exposed areas the head, face, neck, and hands only) that are affected by the Veteran's skin disorder, as well as the percent of the total body affected.  If the clinician finds that the Veteran now has urticaria lesions, he should opine as to whether there is evidence of recurrent episodes of the condition occurring at least four times during the past 12-month period and what treatment is required (e.g. antihistamines or immunosuppressive therapy).  The clinician should also discuss whether and to what extent the Veteran's generalized urticaria restricts his routine daily activities and employment.  All indicated tests should be undertaken, and all clinical findings should be reported in detail.  Any and all opinions must be accompanied by a complete rationale.

4.  Following completion of the aforementioned, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


